Case 19-00134-TLM         Doc 39    Filed 05/10/19 Entered 05/10/19 11:00:36           Desc Main
                                    Document     Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT

                                    DISTRICT OF IDAHO

In Re:
                                              Case No.19-00134-TLM
Tenesita M. Kinikini and Myla Lynnette
Kinikini                                      Chapter 7


                        Debtor(s)



                             ORDER AVOIDING JUDGMENT LIEN

         Upon consideration of the Debtors' MOTION TO AVOID LIEN, Creditors Craig

Cunningham, Capital One Bank (USA), N.A, and Midland Funding LLC having been served in

compliance with the rules and no objections having been timely filed by Capital One Bank

(USA), N.A, and Midland Funding LLC, and the objection filed by Craig Cunningham having

been withdrawn, it is

         ORDERED that pursuant to Title 11 U.S.C. Sec. 522(f), the following judgment liens are

avoided to the extent that such liens impair the Debtors' homestead exemption with respect to

8338 E. Gallatin Dr., Nampa, Canyon County, Idaho, more particularly described as "Lot 21,

Block 2, Colter Bay Subdivision No. 3, according to the plat thereof, filed in Book 36 of Plats at

page(s) 30, records of Canyon County, Idaho. As these liens could not be satisfied in any part

without such impairment of the homestead exemption, these liens are avoided in their entirety:

         (A)    A judicial lien recorded by Midland Funding, Case No. CV-2016-909, Case No.

         CV-2016-908 (Canyon County, Idaho), in the amount of $1,700.64, on July 6, 2016, as

         Instrument No. 2016-026299 (Canyon County, Idaho);




ORDER ON MOTION TO AVOID JUDGMENT LIEN - 1
Case 19-00134-TLM          Doc 39    Filed 05/10/19 Entered 05/10/19 11:00:36         Desc Main
                                     Document     Page 2 of 2


        (B)       A judicial lien recorded by Capital One Bank, Case No. CV-2016-3781-C,

        (Canyon County, Idaho), in the amount of $3,213.41, on July 8, 2016, as Instrument No.

        2016-026982 (Canyon County, Idaho).

        (C)       A judicial lien recorded by Craig Cunningham in the amount of $249,000, Case

        No. CV14-18-07928 (Canyon County, Idaho), on October 12, 2018, as Instrument No.

        2018-045723, Canyon County, Idaho).

//end of text//

DATED: May 9, 2019


                                         _________________________
                                         TERRY L. MYERS
                                         U.S. BANKRUPTCY JUDGE


Submitted by: Dara L. Parker, Debtors' Attorney.




ORDER ON MOTION TO AVOID JUDGMENT LIEN - 2
